Citation Nr: 0717481	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the left hand.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, with service from December 1966 to December 1967 in the 
Republic of Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision.  

The Board notes that this appeal had previously included 
appeals of denials of a claim for service connection for 
malaria and a claim for a compensable (initial) rating for 
bilateral hearing loss disability.  The RO denied these 
claims in March 2004, and thereafter, the veteran filed a 
notice of disagreement in March 2004 as well.  The RO issued 
a statement of the case in January 2005, and the veteran 
perfected his appeal of these issues by filing a substantive 
appeal later that month.  However, at a May 2005 hearing 
before the RO, the veteran withdrew his appeal of these two 
issues, and that withdrawal is reflected in the transcript 
from that hearing.  Ordinarily, the Board would now have to 
dismiss the appeals of these two claims.  But the RO has 
already reflected the veteran's withdrawal of his appeal of 
these two issues and has not certified these issues to the 
Board for this appeal.  Therefore, the Board need only note 
that these two issues (service connection for malaria; and a 
compensable (initial) rating for bilateral hearing loss 
disability) are not before the Board at this time.


FINDINGS OF FACT

1.  The veteran does not currently have any residuals from 
any injury to the left hand from service.

2.  The veteran does not currently have any skin disorder 
that is related to any skin problems that were identified 
during service or that is related to any herbicide exposure 
during his period of service in Vietnam.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam war from December 1966 to December 1967 with "A" 
Battery, 4th Battalion, 42nd Artillery, 4th Infantry Division 
as a cannoneer and as an assistant gunner; participated in 
the Vietnam Counter-Offensive Phase II Campaign; and has been 
awarded the Vietnam Campaign Medal.  His service personnel 
records reflect service with a combat unit and in combat-
related duties.

4.  The veteran has been diagnoses with PTSD, and his PTSD 
has been attributed to stressors from his combat experiences 
during the Vietnam War.


CONCLUSIONS OF LAW

1.  Claimed residuals of a shrapnel injury to the left hand 
were not incurred in or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  A skin disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent a letter in October 2003; a March 2004 rating 
decision; a statement of the case in January 2005; and a 
supplemental statement of the case in September 2005.  The 
October 2003 RO letter preceded the RO's initial adjudication 
and essentially satisfied VA's duties to notify the veteran 
with regard to evidentiary needs for service connection 
claims.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Thus, VA has made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication or even the final RO adjudication 
(the September 2005 supplemental statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the September 2005 supplemental statement of 
the case).

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
The veteran testified before the RO in May 2005, and the 
hearing officer attempted to secure any evidence that might 
be outstanding.  Also, all otherwise available relevant 
medical records have been associated with the claims folder.  
And with regard to the PTSD claim, any error is harmless 
because of the favorable outcome on this issue in this 
decision.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Also, VA has examined 
the veteran several times.  Finally, the record reflects that 
the veteran testified before the RO in May 2005 about 
treatment for a skin disorder by non-VA doctors both within 
the year after service and in the last few years.  Indeed, 
the hearing transcript reflects that the veteran was given 
authorization release forms and was requested to complete 
those forms so that VA could seek to obtain any available 
records from these non-VA medical providers.  The veteran 
suggested that some records might be unavailable because the 
doctors were deceased.  But regrettably, to date, the veteran 
has not provided any of the provided authorization release 
forms.  The duty to assist is not a one-way street.  "If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the veteran is able to provide with VA with these completed 
authorization forms regarding the skin disorder, he may seek 
to reopen this claim at some future time.  Otherwise, VA has 
fulfilled its duty to assist the appellant.  The Board now 
turns to the merits of the claims.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A relaxed evidentiary standard of proof applies to claims for 
service connection for injuries allegedly incurred in combat.  
38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2005). "Satisfactory evidence" is credible evidence.  
Collette, 82 F.3d at 392.  Such credible, consistent evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection.  Rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

1.  Left hand

The veteran contends that he sustained a shrapnel injury to 
his left hand during a mortar attack while stationed in 
Vietnam during the Vietnam War.  But he testified before the 
RO in May 2005 that he did not seek treatment for the 
shrapnel wounds.  His wife also testified at the RO hearing 
that the veteran had had scarring ever since returning from 
active service, although she was unable to testify whether 
any left hand scarring had been present prior to service.  

Service medical records reflect that the veteran injured his 
left hand on a weapon at some point prior to March 1967 while 
stationed in the field.  The diagnosis was an abrasion of the 
left hand.  But an X-ray was negative.  For the remainder of 
the veteran's active service, there was no mention of further 
problems involving the left hand.  At separation, there were 
no references to any left hand scars or residuals.

As will be discussed in the section on PTSD below, the 
veteran's service medical records certainly reflect that the 
veteran served in a unit that was at the front lines during 
the Vietnam War and that the veteran was a cannoneer and an 
assistant gunner during his Vietnam service.  Thus, the 
service medical records indicate that the veteran was 
involved in combat situations.  But even if the Board accepts 
the veteran's statements about suffering a shrapnel injury to 
his left hand during service, an award of service connection 
still requires evidence of a current disability and of a link 
between the in-service injury and the current disability.  
See 38 U.S.C.A. § 1154(b); Brock, supra; Libertine, supra; 
Beausoleil, supra.

In that regard, there is no mention of any treatment for any 
left hand injury residuals for many years after service.  But 
post-service medical records reflect treatment for several 
left hand injuries in connection with the veteran's work and 
post-service activities.  

Non-VA medical records indicate that in March 1984, the 
veteran accidentally hit his left hand.  An X-ray identified 
small cystic changes in the trapezium that were of "no 
clinical significance." 

Also, in February 1990, he was seen for a left hand injury 
when he accidentally cut off the tip of his left fifth finger 
while driving a post arm.

Finally, on VA compensation and pension examination in 
December 2003, there were no rashes on his skin, and the 
examiner did not note any left hand scarring.  There was no 
mention of any shrapnel injuries at that time.

Finally, on VA treatment in June 2005, the veteran indicated 
that all shrapnel had been removed from his left hand.  

Thus, the evidence indicates that the veteran sustained some 
sort of temporary abrasion to his left hand during his active 
service.  However, there is no evidence of a shrapnel wound 
to the left hand or of scarring residuals to that hand, even 
though there have been multiple occasions in the years since 
service for doctors (both VA and non-VA) to examine the 
veteran's left hand.  Absent evidence of current residuals of 
any left hand injury, the Board is unable to award service 
connection.  See Degmetich, supra.

The weight of the evidence demonstrates that the veteran does 
not currently have residuals from a left hand injury 
sustained during service, as a result of shrapnel or of other 
injuries.  Since the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule does not apply, 
and the Board will deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Skin disability

The veteran seeks service connection for a skin disorder.  At 
a May 2005 RO hearing, he testified that he developed 
"tropical ulcers" in his groin and feet while serving in 
Vietnam.

Service medical records reflect that the veteran was treated 
for an ulcer in his Achilles tendon in August 1966 (that is, 
prior to being stationed in Vietnam).  But there is no 
further mention of any residuals or of any chronic condition 
involving the Achilles tendon.  

In October and November 1966, again prior to being stationed 
in Vietnam, the veteran was treated for a sore on his face.  
The sore was dressed and treated for several weeks.  

In February 1967, after arriving in Vietnam, the veteran 
reported one-week old ulcerations on his face and arms.  
After several days, there was improvement in the inflammation 
and swelling.  He was to be re-evaluated in several days for 
any recurrence; in case of recurrence or no further response 
to treatment, he would be sent to a dermatologist.  Several 
weeks later, the veteran complained of a small chin ulcer 
that bothered him when shaving.  However, after these 
incidents, there is no mention of further recurrence or of 
any continuing symptoms. On a June 1968 separation medical 
history report, the veteran denied having any skin diseases.  

The veteran testified before the RO in May 2005 that he was 
treated for skin problems soon after service.  However, as 
noted above, the veteran has been unable to provide VA with 
completed authorization forms that might have enabled VA to 
seek to obtain any non-VA medical treatment records that 
might still be available.  Since the evidence does not 
include the medical treatment that the veteran referred to in 
his May 2005 RO hearing testimony, the Board now turns to an 
evaluation of the post-service evidence that is currently of 
record.

In this regard, there is no evidence of any skin disorder for 
many years after service, and the only post-service evidence 
of any skin disorder involves insect bites more almost 30 
years after service.

According to a 1996 non-VA medical record (which appears to 
be from August), the veteran developed a rash in the two or 
three days prior to this medical treatment.  He had 
apparently "been in the woods," and the rash had developed 
several days later.  The treating doctor stated that the 
multiple excoriated, slightly raised papules were probably 
"arthropod-induced" even though the doctor could not 
identify the particular insect.

Finally, on VA examination in December 2003, there were no 
scars on the veteran's head, face, or skin.  The only skin 
finding consisted of xanthelasma-type changes around and on 
the upper eyelids.   

Thus, the evidence indicates that the veteran had various 
skin problems during service but that residuals from any of 
those particular skin findings are not currently present.  
The only post-service skin disorders have involved a non-
service-related insect bite and xanthelasma-type eyelid 
changes.  None of these skin conditions has been associated 
with service or seems descriptively similar to the skin 
conditions reported in service.

In addition, service connection may be presumed for certain 
"tropical diseases" manifested to a compensable degree 
within one year after service or when an incubation period of 
that disease commenced.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(b).  But the veteran does not have any of the 
"tropical diseases" listed under the law.

The veteran also contends that he may have developed a skin 
disorder because of his exposure to herbicides while 
stationed in Vietnam.  In addition to the laws described 
above that pertain to service connection principles in 
general, there are more specific laws that govern 
adjudication of herbicide exposure-related claims.

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975 (such as the veteran in this 
case), is presumed to have been exposed to certain herbicide 
agents (e.g., Agent Orange) during such service, absent 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a veteran, 
service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the "herbicide" presumption: chloracne or 
other acneform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In this case, the veteran does not have any of the diseases 
for which service connection may be presumed based on Vietnam 
War-related herbicide exposure.  There is no evidence of any 
soft-tissue sarcomas.  Nor is there any evidence that any of 
the recent skin conditions (such as the xanthelasma-type 
changes around the eyelids) is otherwise related to herbicide 
exposure.  See Combee, supra.

The weight of the evidence demonstrates that the veteran does 
not currently have residuals from any skin conditions 
reported in service or any skin disease that is presumed to 
be due to any in-service herbicide exposure.  Since the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.
 


3.  PTSD

The veteran also seeks service connection for PTSD based on 
his in-service experiences.

Service connection claims for PTSD involve considerations in 
addition to the general service connection principles 
discussed above.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§ 3.304(f), 4.130; see Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

"[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999) (cited at 65 Fed. Reg. 6256 (Feb. 8, 2000) (the 
phrase "engaged in combat with the enemy" in 38 U.S.C.A. 
§ 1154(b) requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  Ibid.  

In this case, the veteran's service personnel records reflect 
that he served in Vietnam from December 1966 to December 1967 
with "A" Battery, 4th Battalion, 42nd Artillery, 4th Infantry 
Division as a cannoneer and as an assistant gunner.  He also 
participated in the Vietnam Counter-Offensive Phase II 
Campaign and that he has been awarded the Vietnam Campaign 
Medal.  The Board concludes that there is sufficient evidence 
that the veteran served in combat while stationed in Vietnam.

Thus, the Board is able to accept the veteran's statements an 
testimony about the stressors that he encountered while 
stationed in Vietnam, including references to mortar attacks, 
being with forward observation units, and witnessing the 
death of a fellow soldier during one attack.  Indeed, various 
VA doctors (including those who have examined the veteran in 
connection with this claim and in connection with psychiatric 
treatment) have described the veteran as a reliable 
historian.  

The Board also finds that the veteran has been diagnosed with 
PTSD.  VA medical records from the last few years reflect 
ongoing treatment for chronic severe PTSD with co-morbid 
depression.  Both his treating VA doctors and a January 2004 
VA PTSD examination related the PTSD diagnosis to the 
veteran's Vietnam experiences.  In particular, the VA 
psychiatrist who examined the veteran in January 2004 stated 
as follows:

With regard to [PTSD] symptoms, the patient does 
report a fairly full spectrum of PTSD symptoms 
and appears to meet criteria for a diagnosis of 
PTSD.  Certainly there does not seem to be a 
great deal of doubt about the face-valid nature 
of his PTSD traumas, which appear to meet the 
standard for PTSD traumas. . . . Certainly it is 
not hard to credit the idea that as an 
artilleryman serving in Vietnam he would have 
seen a good deal of carnage and participated in 
activities such as loading dead bodies, which he 
specifies.  In my opinion, the veteran meets 
criteria for a diagnosis of [PTSD].

The evidence reflects that the veteran engaged in combat and 
that his reported stressors are related to his Vietnam War 
service.  The evidence also shows indicates that the veteran 
currently is diagnosed with PTSD that has been attributed to 
his Vietnam War service experiences with his unit.  Thus, the 
Board concludes that service connection for PTSD is 
warranted.

  
ORDER

1.  Service connection for residuals of a shrapnel wound of 
the left hand is denied.

2.  Service connection for a skin disability is denied.

3.  Service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


